F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JAN 24 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    PATRICK HAWKINSON,

                Plaintiff-Appellant,

    v.                                                   No. 01-1201
                                                      (D.C. No. 93-N-649)
    GARY STROBRIDGE, Major;                                (D. Colo.)
    SHERRY PATTERSON, Lieutenant;
    WILLIAM BUCK, Lieutenant; JOHN
    CLARKSON, Lieutenant; WILLIAM
    BELL, Captain; WARREN DIESLIN,
    Superintendent of the Buena Vista
    Correctional Facility,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff Patrick Hawkinson, a Colorado state prisoner proceeding pro se on

appeal, challenges the district court’s refusal to grant him a new trial on his

claims that prison officials were deliberately indifferent to his safety in violation

of his Eighth Amendment right to be free from cruel and unusual punishment. At

the conclusion of a jury trial, at which Mr. Hawkinson was represented by

counsel, a verdict was entered in favor of defendants. Mr. Hawkinson then filed a

motion pursuant to Fed. R. Civ. P. 59 requesting a new trial based on several

alleged errors that occurred at trial. The district court denied the motion, and Mr.

Hawkinson appeals.

      The underlying facts are set forth in the prior, interlocutory appeal in this

case. Hawkinson v. Romer , No. 94-1490, 1995 WL 363187 (10th Cir. June 16,

1995) (unpublished). Therefore, we do not repeat them. In this appeal,

Mr. Hawkinson asserts that his jury trial was infected with prejudicial error and

that substantial justice was not done. He claims that defense counsel’s closing

argument was improper because counsel stated that Mr. Hawkinson’s experts were

paid for favorable testimony and he commented on the credibility of those experts

without any evidentiary support for the argument. Mr. Hawkinson further claims

that defense counsel improperly cross-examined him regarding his medical


                                          -2-
records and that the district court made several improper evidentiary rulings. He

alleges the district court improperly (1) permitted defense counsel to suggest that

Mr. Hawkinson had stolen his own medical records without a good-faith basis for

the questions, (2) permitted defense counsel to adduce testimony that Mr.

Hawkinson had escaped from prison without also showing that he was acquitted

of the escape charges, and (3) permitted defense counsel to coach and lead a key

defense witness by the use of a secret document.

       We review the alleged errors to determine whether the district court abused

its discretion.   United States v. Broomfield , 201 F.3d 1270, 1276 (10th Cir.)

(where contemporaneous objection made, we review for abuse of discretion

decision to deny new trial due to improper closing argument),     cert. denied , 531
U.S. 830 (2000); McCue v. Kan. Dep’t of Human Resources         , 165 F.3d 784, 788

(10th Cir. 1999) (“We review a district court’s decision to admit or exclude

evidence for abuse of discretion.”);   Phelps v. Hamilton , 122 F.3d 1309, 1324

(10th Cir. 1997) (district court’s ruling on motion filed under Rule 59(e) reviewed

for abuse of discretion). “Under the abuse of discretion standard, a trial court’s

decision will not be disturbed unless the appellate court has a definite and firm

conviction that the lower court made a clear error of judgment or exceeded the

bounds of permissible choice in the circumstances.”     Phelps , 122 F.3d at 1324.




                                           -3-
      In a thoughtful and thorough order and memorandum, the district court

considered and denied all of the claims Mr. Hawkinson now presses on appeal.

Adopting the reasoning of the district court’s order and applying the applicable

law to the errors alleged in light of the trial record, we conclude that the district

court did not abuse its discretion (1) in its evidentiary rulings at trial, (2) in

denying a new trial based on closing arguments, or (3) in denying

Mr. Hawkinson’s Rule 59 motion. Accordingly, we affirm the judgment.

      The district court granted Mr. Hawkinson leave to proceed on appeal            in

forma pauperis . He has made some partial payments on the appellate filing fee.

He is reminded that he remains obligated “to pay the full amount of a filing fee.”

28 U.S.C. § 1915(b)(1).

      AFFIRMED. The mandate shall issue forthwith.



                                                       Entered for the Court



                                                       Paul J. Kelly, Jr.
                                                       Circuit Judge




                                            -4-